Citation Nr: 1724061	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  09-43 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, to include as secondary to the claimed lumbar spine disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse



ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for lumbar strain with disc protrusion at L5-S1 and dysthymic disorder, claimed as depression.  The Veteran filed a timely notice of disagreement (NOD) in November 2008.

In June 2015, the Veteran testified at a Travel Board hearing before the undersigned Veteran's Law Judge at the RO in Cleveland, Ohio.  A transcript of the hearing is associated with the claims file.  

In July 2015 and June 2016, the Board remanded the case for further development of the record, including obtaining VA examinations and medical opinions.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for an acquired psychiatric disorder, claimed as depression, to include as secondary to the claimed lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current lumbar spine disability has not been shown to be related to service.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5103, 5013A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim at issue by notice letter dated in March 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R § 3.159(c).  Here, the Veteran's service records, VA records, and private records identified by the Veteran have been obtained and associated with the claims file.  The Veteran was afforded VA examinations in January and July 2016.  The examinations are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that relevant records were reviewed and the examiner personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, arthritis is a chronic disease under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do apply. Fountain v. McDonald, 27 Vet. App. 258, 274-75; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016). 

Analysis

The Veteran contends that service connection is warranted for his back disability.  The Veteran states that while in service, he was working in the supply room when he started experiencing back pain.  He reported to sick bay and was placed on light duty.  See June 2015 hearing testimony.

The Veteran's June 1977 entrance examination reflects that his spine was within normal limits on objective examination. On an associated history form, the Veteran checked that he had a history of recurrent back pain.  An examiner commented on the Veteran's self reported history that he had low back pain and occasional mid back pain. 

The notations of a history of back pain are not sufficient to rebut the presumption of soundness with regard to the presence of a chronic back disability given the fact that the Veteran's back was noted as normal on objective examination.  See 38 C.F.R. § 3.304(b)(2016). 

The Veteran's service treatment records reflect that in October 1977, he complained of back pain lasting for two weeks, but recalled no specific injury.  It was noted that he did not have a history of back pain.  The Veteran was diagnosed with myositis and prescribed parafon forte, a muscle relaxant, and back exercises.  The Veteran complained of low back pain in June 1979 and again in July 1979, when he was diagnosed with muscle strain in his back and prescribed parafon forte and heat.  On a January 1980 medical form, the Veteran checked yes to having painful or swollen joints.  

The Veteran's May 1980 separation examination was normal with respect to the spine.  The Veteran reported that he did not have any recurrent back pain or a bone, joint, or other deformity, or arthritis, rheumatism, or bursitis.  The Veteran did check that he did not know if he had had swollen or painful joints. 

The Veteran's medical records are then silent for any back disability until February 1992, when he injured his back while at work, and for which he applied for and was granted Worker's Compensation in 1996.  See April 1996 third-party correspondence.  July 1992 and June 1994 x-rays of the Veteran's spine were within normal limits, showing only mild narrowing at L5-S1.  See December 1997 orthopedic examination.  A February 1996 x-ray of the Veteran's spine revealed mild disc space narrowing at the L5-S1 level.  A February 1996 MRI of the Veteran's spine revealed a small broad-based central disc protrusion at L5-S1 abutting both S1 roots, as well as a minimal disc bulge at L4-5.  The Veteran's treating physician attributed the Veteran's back disability to his industrial injury.  The Board notes that although the physician's evaluation does not appear to have been made a part of the record, it was summarized by the Veteran's orthopedist.  See December 1997 orthopedic examination.

The Veteran's medical records consistently reflect complaints of low back pain since the 1992 injury.  See November 2001, August 2003, and July 2008 treatment records.  The Veteran stated in January 2008 that he had been dealing with chronic back pain for the past fifteen years.  See January 2008 treatment records. 

The Veteran was afforded a VA examination in January 2016.  The examiner noted the Veteran's report of back pain on his June 1977 entrance examination and the 1977 examiner's notation of occasional back pains; the Veteran's service treatment records for back pain in October 1977 and June and July 1979; the Veteran's history of his work-related back injury in July 1992 and that x-rays performed at that time were within normal limits; the Veteran's subsequent treatment history in which he consistently referred to injury his back in 1992; and the Veteran's February 1996 x-rays that revealed mild disc space narrowing at L5-S1 and the MRI results of small broad based central disc protrusion at L5-S1 and minimal disc bulge at L4-5.  The examiner further noted that the Veteran reported injuring his back in the 1970s and that the pain became more intense in 1988, for which he was prescribed pain medication.  Citing to this evidence, the examiner concluded that the Veteran's lumbar spine strain was less likely than not incurred during service. 

A July 2016 VA examination report reflects that the examiner opined that it was less likely than not that the Veteran's lumbar strain was caused by or the result of active service.  The examiner noted that the Veteran was assessed with lumbar paraspinal muscle spasms in October 1977 which was treated with parafon forte and back exercises with resolution.  The Veteran was noted to have muscle strain of the back in July 1979, but as his May 1980 separation examination was absent for any back condition, resolution of the back strain was implied.  Furthermore, there was no documentation of any symptoms, diagnosis, or treatment of a back condition in the evidence of record until 12 years later when the Veteran sustained a work-related back injury.  The examiner further opined that the Veteran's diagnosis of arthritis did not begin within one year of separation from active duty, as no arthritis was seen on the Veteran's February 2006 lumbar spine x-rays. 

The Board finds the July 2016 VA examiner's opinion persuasive as the opinion is informed by a thorough review and analysis of the Veteran's service treatment records and post-service treatment records.  The examiner's opinion reflects clear and unequivocal conclusions regarding the relationship between the Veteran's in-service back strains, his post-service, work-related back injury in 1992, and his current back disability.  The reasoning adequately shows that the examiner's conclusions are supported by the relevant and material information.  The opinion is factually accurate, fully articulated, and based on sound reasoning.  Thus, the opinion carries significant probative weight.

The Board notes that the Veteran reported to the VA examiner that he had treatment for back pain in 1988.  The Veteran has had the chance to provide medical evidence and has not provided documentation of the 1988 treatment nor has he ascertained that this evidence exists and should be associated with his file.  Rather, the evidence of record reflects that the Veteran has consistently reported that his current back pain began in 1992. 

The Board acknowledges that a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, as a lay person, the Veteran is not competent to provide a medical diagnosis or nexus regarding his current back disability and whether his current disability is related to his in-service back strain; such a matter requires medical expertise and laboratory testing.  See id. at 1377 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As such, the Board finds the Veteran's representations in this regard to be of extremely limited probative value and significantly outweighed by the opinions expressed concerning the relationship between the Veteran's current back disability, his work-related injury, and the in-service back strain in the above compensation examination medical opinions.
 
Taking into account the 2016 VA examiners' opinion, the Veteran's service treatment records, and the medical evidence of record, including the Veteran's normal x-rays and work-related injury in 1992 and the 1996 opinion that the Veteran's spinal abnormalities were related to his work-related injury, the Board finds the preponderance of the evidence is against finding that the Veteran's current back disability is related to his in-service back strain.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for a lumbar spine disability is denied.


REMAND

The Veteran contends that service connection is warranted for an acquired psychiatric disorder.  The Veteran contends that he was told by his treating physician that his depression is due to his low back.  See June 2015 hearing testimony.  He also states that his condition started in service in that his body was feeling useless and tired in service, but that depression was not named or diagnosed back then.  See VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)).   

The Veteran's June 1977 entrance and May 1980 separation examinations reflect that the Veteran was found to be normal with regards to psychiatric disorders and that the Veteran checked that he did not have depression, excessive worry, or nervous trouble of any sort.

The Veteran's service treatment records are devoid of any complaints of a psychiatric disorder.  However, the Board notes that his service treatment records do reflect a notation that the Veteran's problem of constant cramping in his stomach could be due to anxiety, based on the examiner's opinion concerning the Veteran's affect during the interview.  In addition, the Veteran's service treatment records reflect numerous complaints of malaise, general body weakness, and fatigue.  See June, November, and December 1979 service treatment records.  

The Veteran's medical records are silent with regards to a psychiatric disability until October 1997, when he began treatment at the Norson Behavioral Center after starting to feel depressed in 1996.  See December 1999 mental health evaluation.  In December 1999, he was diagnosed with dysthymic disorder, alcohol abuse, and a pain disorder associated with both psychological factors and a general medical condition.  A January 2008 note by the Veteran's physician reflects that the Veteran reported that he had experienced being depressed before his back injury in 1992 but was not able to identify what lead to such an experience, and that he felt his experience of depression was related to his chronic back pain.  The physician noted that the Veteran's chronic pain had caused him to feel more intensely depressed.   

The Veteran was afforded a VA examination in January 2016.  The examiner noted the Veteran's personal history; that the Veteran was diagnosed with an unspecified depressive disorder; the service treatment records are silent for any mental health treatment; and his mental health treatment beginning in 1997 and reports that the Veteran attributed his depression to his inability to participate in various activities.  The examiner opined that the Veteran's dysthymic disorder was less likely than not incurred in or related to service, as the evidence of record is silent for any complaints, treatment, or diagnosis of a depressive disorder until the late 1990s, which was almost 20 years following separation from service.  The examiner did not opine on whether the Veteran's acquired psychiatric disorder was secondary to his back disability, as it was found that the back disability was not related to service. 

The Board finds the examiner's opinion inadequate, as the examiner did not consider the Veteran's statements that he experienced depression in service, as reflected by his in-service reports of fatigue and feeling like his body was useless.  The examiner also did not comment upon the notation in-service of the Veteran suffering from possible anxiety.  

Therefore, the Board remands the case in order to obtain a new VA medical opinion as to whether the Veteran's current acquired psychiatric disorder was caused by or related to service.

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the January 2016 VA examiner to determine whether the Veteran's complaints of fatigue in service are related to his currently diagnosed acquired psychiatric disorder, to include depression.  If the examiner is unavailable, the claims file must be provided to an examiner who is qualified to give an opinion on the nature and etiology of the Veteran's acquired psychiatric disorder.  A new examination is only required if deemed necessary by the examiner.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's acquired psychiatric disorder is related to his in-service fatigue or anxiety or any other incident of service. 

The examiner is specifically asked to comment upon:

(a)  The Veteran's in-service reports of fatigue, malaise, and body feeling useless;

(b)  The June 1979 report attributing the Veteran's stomach cramps to possible anxiety. 

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


